DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shih et a. (“Shih”), United States Patent Application Publication No. 2011/0208756. 

As per claim 1, Shih discloses a method performed at a service layer entity of a communications network, the method comprising: 
determining a ranking profile that indicates, for one or more resources comprising one or more attributes of an event ([0035] wherein attributes of the events such as inaction or idleness are described and [0039] wherein a decay function can be used, using the date of the event (“view”) to score and rank the resource, wherein date is an additional attribute), one or more ranking events and one or more rank values associated with the one or more ranking events ([0027], [0030] and [0036] wherein a ranking profile (ranking data protocol) determines events and rank values associated with one or more resources (subscribers) based on those events, wherein the event is a “view, addition or deletion”); 
receiving an indication of the occurrence of one or more of the ranking events ([0022] wherein the ranking service receives from the subscriber the occurrences of one or more ranking events in the form of “signals”); and 
updating, based on the occurrence of the one or more of the ranking events, and based on one or more of the rank values associated with the one or more ranking events, a resource rank of a resource hosted at the service layer entity ([0087] wherein the ranking can be updated periodically based on the ranking events (signals), wherein the rank is determined and hosted by the service layer entity (ranking service)), wherein the one or more of the ranking events are related to contexts of users and comprise one or more accesses to a resource of the one or more resources, a discovery of a resource of the one or more resources, or a subscription to a resource of the one or more resources (Examiner Notes the use of the term “or” and [0034]-[0037] wherein the ranking event (views, additions and deletions hereby recognized as the accesses described in the claim) are related to the contexts of the users, wherein the contexts describe what is considered an access such as just being viewed or relating to usage of the a user or there was a “long addition”).  

As per claim 2, Shih discloses the method of claim 1, wherein updating the resource rank of the resource hosted at the service layer entity comprises at least one of: 
determining, based on the occurrence of the one or more of the ranking events and the one or more rank values associated with the one or more of the ranking events, to increase the resource rank of the resource; and determining, based on the occurrence of the one or more of the ranking events and the one or more rank values associated with the one or more of the ranking events, to decrease the resource rank of the resource ([0087] wherein the resources are ranked and re-ranked allowing the ranking to increase or decrease based on the ranking events (signals)). .  

As per claim 3, Shih discloses the method of claim 1, wherein the one or more ranking events comprise: 
a resource discovery selection event ([0032] wherein the user accepts (selects) the event); 
a create, retrieve, update, or delete (CRUD) operation associated with the resource ([0032] wherein the can add the resource to the users homepage); an 
update to a number of subscriptions and notification targets for the resource ([0032]-[0034] wherein the number of updated subscriptions and notification targets for the resource are reported in the form of additions and deletions); 
a determination that the resource has been announced ([0052] wherein the rank can be based on if the resource is on the first page (announced); and 
a response to a group fan-out operation of the resource ([0056] wherein a signal carrying information about multiple resources (subscribers) is a fan-out and the ranking event is for that resource);.  

As per claim 4, Shih discloses the method of claim 1, further comprising generating a list of a plurality of resources hosted at the service layer entity based on a determined resource rank associated with each of the plurality of resources ([0059] wherein the ranking list is generated for the plurality of resources) .  

As per claim 5, Shih discloses the method of claim 4, wherein generating the list of the plurality of resources comprises weighting a first one of the ranking events different than a second one of the ranking events ([0037] wherein a formula including multiple events is shown where some are weighted positively and some are weighted negatively).  

As per claim 6, Shih discloses the method of claim 1, further comprising creating a resource ranking preference profile that indicates one or more preferences for ranking a resource hosted at the service layer entity ([0083] wherein the ranking service (service layer entity) allows for a plug-in to provide a ranking preference in the form of a ranking function).  

As per claim 8, Shih discloses an apparatus comprising a processor ([0121]) and a memory ([0121]), the memory storing computer- executable instructions which, when executed by the processor, implement a service layer entity of a communications network and cause the service layer entity to perform the method of claim 1 and is rejected for the same rationale and reasoning as claim 1.  

As per claim 9, claim 9 is the apparatus that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the apparatus that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the apparatus that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the apparatus that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the apparatus that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning.

As per claim 17, claim 17 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning.

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning.

As per claim 20, claim 20 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of O’Leary et al. (“O’Leary”), United States Patent Application Publication No. 2016/0065535. 

As per claim 7, Shih discloses the method of claim 1, but does not disclose sending, to another service layer entity, an indication that the resource rank of the resource has been updated at the service layer entity, wherein the other service layer entity is configured to update a ranking profile stored at the other service layer entity based on the received indication. However, O’Leary teaches sending, to another service layer entity, an indication that the resource rank of the resource has been updated at the service layer entity, wherein the other service layer entity is configured to update a ranking profile stored at the other service layer entity based on the received indication ([0010] wherein the service layer ranks periodically updating a stored ranking profile and [0026] and [0053] wherein the rankings are shared with other service layer entities).
Both Shih and O’Leary describe ranking resources. One could include the sharing of the rankings that are updated in O’Leary with the ranking method in Shih to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of updating a ranking profile with ranking events in Shih with the sharing of the rankings in O’Leary in order to validate rankings and share rankings to make better rankings. 

As per claim 14, claim 14 is the apparatus that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

Response to Arguments





The rejections under 35 U.S.C. § 101 have been withdrawn as a result of the addition of “non-transitory” in claims 15-20. 
Applicant's arguments filed 8 April 2022 have been fully considered but they are not persuasive. Applicant distinguishes the prior art from the Instant Application stating that:
“an "important difference between SL and web technologies [(as disclosed by Shih)] is the fact that SLs have context of the number of users who access a particular resource and can use that context to build a ranking as to the popularity of the resource." Specification, [0048].”

Examiner notes that the claims nor the REMARKS explicitly recite how the SL technology is different than the ranking service technology in Shih. Applicant is encouraged to clarify the claims to distinguish the Instant Application and the Shih reference. Shih discloses the ranking service layer by including a ranking service to provide ranking services to its subscribers ([0022]). The Instant Application describes a similar service in [0005]-[0006] of the Instant Application, which recites a service layer to provide augmented ranking. 
	While Applicant describes the prior art as being different by allowing for context, Shih also describes including context in the ranking in [0034]-[0037]. The newly amended claim 1 recites:
“wherein the one or more of the ranking events are related to contexts of users and comprise one or more accesses to a resource of the one or more resources, a discovery of a resource of the one or more resources, or a subscription to a resource of the one or more resources.”

The context as recited in the specification of the Instant Application in [0047], is “what users do with the search results.” As per the claim language “wherein the one or more of the ranking events are related to contexts of users,” Shih describes ranking search results in [0089]. Shih at [0034]-[0037] describes the subscriber being able to define the “ranking events” as recognized as “views, additions and deletions.” By defining what is considered a ranking event, the subscriber determines what context is relevant.  Examples of “context” of those “ranking events” described therein are: 
“Inaction or idleness related to a resource can also be reported. For example, if a resource has not been added by any user during some period of time, this lack of usage activity for a resource may be reported to the ranking service. The ranking service may take this lack of usage activity into account when scoring the resource.”

Additional examples of “context” described therein are:
 “a score for the resource is calculated based on so-called "long additions." A "long addition" is an addition of the resource by the user, followed by a deletion of the resource by the same user more than a predefined time period after the addition or followed by no deletion of the resource by the same user.”

As a result of including context of interactions with search results as described in Shih at [0089] and [0034]-[-0037] as noted above, Shih discloses ““wherein the one or more of the ranking events are related to contexts of users” from the claim language.  
	Shih describes “one or more accesses to a resource of the one or more resources” in the claim language by describing the ranking as being based on the number of user actions in [0036]. Since Applicant has used the term “or,” only one of 1. one or more accesses to a resource of the one or more resources 2. a discovery of a resource of the one or more resources, or 3. a subscription to a resource of the one or more resources must be recited in the prior art for the prior art to recite the claimed limitation. Here, Shih describes the number of accesses to a resource as described by the number of views, additions and deletions. Therefore, Shih discloses the limitations of claim 1. 
	Claims 8 and 15 are substantially similar to claim 1 and are rejected for the same rationale and reasoning as claim 1. Applicant is encouraged to clarify the claims as described above to distinguish the Instant Application’s service layer from the prior art’s service layer to overcome the prior art on record. Applicant may also clarify “context” to overcome the prior art on record. All other REMARKS rely on the arguments above, and the claims remain rejected as noted above. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168